Opinion issued October 14, 2014




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-14-00530-CV
                           ———————————
                           SYED HASAN, Appellant
                                        V.
                 BELLCROFT PROPERTIES, LLP, Appellee



               On Appeal from the 55th Judicial District Court
                           Harris County, Texas
                    Trial Court Cause No. 2013-74060


                         MEMORANDUM OPINION

      Appellant, Syed Hasan, has neither paid the required filing fee nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013);

Order Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts
of Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc.

Docket No. 13-9127 (Tex. Aug. 16, 2013). Further, appellant has neither paid nor

made arrangements to pay the fee for preparing the clerk’s record. See TEX. R.

APP. P. 37.3(b). After being notified by the Clerk of this Court on July 18, 2014,

that this appeal was subject to dismissal, appellant did not timely respond. See

TEX. R. APP. P. 5, 42.3(c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. See TEX. R. APP. P. 5, 42.3(b), (c). We dismiss any

pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2